DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Interpretation
Claim 57 recites a “combining” step where the fibrin hydrogel is combined “with 0.1 to about 50 wt.-% of a carrier material wherein the carrier material is not water, fibrin hydrogel plasticizer, or a mixture thereof.”  There appear to be two ways to interpret this language: either the “fibrin hydrogel plasticizer” and “mixture” are part of the exclusionary “wherein” clause or they are not.  The examiner is giving the claims the broadest reasonable interpretation and not interpreting the exclusionary “wherein” clause as containing the “fibrin hydrogel plasticizer” and “mixture.”  Thus, the examiner is interpreting the claim language to mean that the fibrin hydrogel is combined with 0.1 to about 50 wt.-% of: (1) a carrier material wherein the carrier material is not water; (2) fibrin hydrogel plasticizer; or (3) a mixture thereof.  This interpretation is consistent with claim 61 which requires the presence of a fibrin hydrogel plasticizer that would apparently be excluded by an interpretation of claim 57 that excluded a fibrin hydrogel plasticizer.
Claim 57 also contains “providing” and “reducing” steps.  These steps both recite the term “the threshold concentration to form the fibrin hydrogel.”  In both instances, the examiner is interpreting this language to refer to a concentration that is characteristic of the “fibrin hydrogel or precursor thereof” of the “providing” step.  In particular, the examiner is not interpreting the term “the threshold concentration to form the fibrin hydrogel” to include an actual step of forming the hydrogel.

Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 57-73 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 57-73: Claim 57 recites a step of “providing a fibrin hydrogel or precursor thereof, comprising fibrin hydrogel forming salt.”  The claim is indefinite because it is not clear what the relationship is between the “providing” phrase and the “comprising” phrase.  In particular, is it not clear whether the salt is required only when the “precursor thereof” is provided or if the salt is also required when the “fibrin hydrogel” is provided.
	Further, the “combining” step of claim 57 refers to “the fibrin hydrogel.”  It is not clear from the claim language whether this fibrin hydrogel is the one provided in the “providing step” or also one that has formed in an unclaimed step from the “precursor thereof.”  It is not clear how the “combining” step operates when the “precursor thereof” is used in the “providing” step rather than the “fibrin hydrogel.”  The “providing” step never specifies that the “precursor thereof” actually form a fibrin hydrogel, so it appears that the “combining” step may only operate when the “fibrin hydrogel” is provided or if there is an unclaimed step where the “precursor thereof” forms a fibrin hydrogel prior to the combining step.  It is unclear whether the “combining” step is implicitly requiring an otherwise unclaimed step of forming a fibrin hydrogel from the “precursor thereof” that may be provided or if this step is meant to be optional in situations where the precursor is provided but the fibrin hydrogel not formed.

Applicant should clarify the claim language to specify when the fibrin hydrogel is formed (when it is not provided in the providing step) and whether the salt is always required or whether the salt is required only when the hydrogel precursor is used in the “providing” step.
As discussed in MPEP § 2173.02, it is desirable to have an applicant resolve ambiguity in the claim language by amending the claims during prosecution of the application rather than attempting to resolve the ambiguity in subsequent litigation of an issued patent.  See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).  In response to this rejection, applicant may resolve the ambiguity by amending the claim or by providing a persuasive explanation on the record that a person of ordinary skill in the relevant art would not consider the claim language unclear.  In re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014).  For the latter option, applicant may provide a separate definition (such as from an art-recognized dictionary) to show how the ordinarily-skilled artisan would have understood the claim language at issue.
Considering Claims 61 and 62: Claim 61 depends from claim 57 and recites that the fibrin hydrogel composition of claim 57 “further comprises a fibrin hydrogel plasticizer.”  The claim is indefinite because claim 57 also recites a “fibrin hydrogel plasticizer” and it is unclear whether: (1) the fibrin hydrogel plasticizer of claim 61 is the same as the fibrin hydrogel plasticizer (as suggested by the use of the same term); or (2) the two limitations are different (as suggested by the fact that both are introduced with the indefinite article “a”).  For the purpose of further examination, the fibrin hydrogel plasticizer of claim 61 is interpreted as being the same as the fibrin hydrogel plasticizer of claim 57. 

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 57-68 and 70-73 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2016/160541 (“Bjork”).
Considering Claim 57: Bjork teaches a method of forming a hydrogel.  (Bjork, 42, Claim 1).  The first recited step in the method is forming an aqueous solution containing “fibrinogen, fibrin-forming enzyme, and a fibrin hydrogel forming salt; wherein the fibrin hydrogel forming salt has a concentration greater than or equal to the threshold concentration to form a fibrin hydrogel.”  (Id.).  The fibrinogen and fibrin-forming enzyme of Bjork read on the claimed “precursor thereof” (of the fibrin hydrogel).  The fibrin hydrogel forming salt of Bjork reads on this limitation in claim 57.  Bjork further teaches that the method includes the step of “reducing the salt concentration below the threshold concentration to form a fibrin hydrogel.”  (Id.).  This step reads on the “reducing” step of claim 57.
The method of Bjork does not include the step of combining a non-water carrier, a plasticizer, or a mixture of the plasticizer and non-water carrier with the fibrin hydrogel.  However, Bjork further teaches that the fibrinogen solution “further comprises a plasticizer.”  (Id. 42, Claim 4).  Bjork teaches examples where 1% w/w glycerol is used Id. 30, lines 20-27; 31, Table 1).  The glycerol of Bjork is a plasticizer and 1% w/w glycerol in Bjork’s examples falls within the 0.1 to about 50 wt.% range of claim 57.  Bjork is analogous art because it is directed to the same field of endeavor as the claimed invention, namely fibrin hydrogels.  The difference between the claimed method and the method of Bjork is that the claimed method requires that the plasticizer (or carrier or mixture) be combined with the fibrin hydrogel rather than a precursor to that hydrogel (i.e., a fibrinogen mixture).  However, the selection of any order of mixing components is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); see MPEP § 2144.04(IV).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have mixed the glycerol plasticizer of Bjork with the fibrin hydrogel of Bjork, and the motivation to have done so would have been that a person having ordinary skill in the art would have expected the resulting product to have substantially similar properties as the product taught expressly by the reference (i.e., a product formed by combining the plasticizer with fibrinogen and then forming the fibrin hydrogel).
Considering Claim 58: The first step in Bjork’s method is forming an aqueous solution containing “fibrinogen, fibrin-forming enzyme, and a fibrin hydrogel forming salt; wherein the fibrin hydrogel forming salt has a concentration greater than or equal to the threshold concentration to form a fibrin hydrogel.”  (Bjork, 42, Claim 1).  This mixture reads on the fibrin hydrogel precursor limitation of claim 58.
Considering Claim 59: Bjork teaches calcium chloride.  (Bjork, 31, Table 1).
Considering Claim 60: Bjork teaches threshold values larger than 0.45 wt.-%.  (Bjork, 42, Claim 3).
Considering Claims 61 and 62: Bjork teaches examples where 1% w/w glycerol is used as a plasticizer.  (Bjork, 30, lines 20-27; 31, Table 1).  The glycerol of Bjork reads on the plasticizer of claim 61 and the sugar alcohol of claim 62.
Considering Claims 63 and 68: Bjork teaches that the fibrin hydrogel is formed into a sheet, form, or a plurality of pieces.  (Bjork, 42, Claim 7; Bjork 43, Claim 12).
Considering Claim 64: Bjork teaches that the salt is reduced by rinsing the hydrogel with an aqueous solution.  (Bjork, 42, Claim 8).
Considering Claim 65: Bjork teaches dehydrating the fibrin hydrogel.  (Bjork, 42, Claim 9).
Considering Claim 66: Bjork teaches freeze-drying, oven drying, or a combination thereof.  (Bjork, 43, Claim 10).
Considering Claim 67: Bjork teaches a salt concentration no greater than 20, 15, 10, or 5 wt-%.  (Bjork, 43, Claim 11).
Considering Claim 72 and 73: Bjork teaches that the fibrin is combined with a polymer carrier and that it is suitable to use polyvinylpyrrolidone (i.e., a polymer comprising polymerized units of an N-vinyl lactam).  (Bjork, 14, lines 4-19).
Considering Claim 72 and 73: Bjork explains that the plasticizers may include glycerol, diglycerol, or triglycerol.  (Bjork, 9, lines 18-22).  These materials read on the swelling agent of claim 72 and function as a plasticizer, as required by claim 73.  The examiner notes that the present specification identifies glycerol, diglycerin, and triglycerol as suitable swelling agents at page 15, lines 20-23.
Claim 69 is rejected under 35 U.S.C. § 103 as being unpatentable over WO 2016/160541 (“Bjork”) in view of W. L. J. Hinrichs et al., Fabrication and Characterization of an Asymmetric Polyurethane Membrane for Use as a Wound Dressing, 3 Journal of Applied Biomaterials 287-303 (1992) (“Hinrichs”).
Considering Claim 69: The relevant teachings of Bjork are described above with respect to claim 57.
Bjork teaches that the fibrin is combined with a polymer carrier and that it is suitable to use polyvinylpyrrolidone (i.e., PVP, a polymer comprising polymerized units of an N-vinyl lactam).  (Bjork, 14, lines 4-19).  Bjork teaches that the fibrin composition is used to treat a wound.  (Id. Abstract; 13, lines 30-31).
Bjork does not teach that the PVP has a K-value of at least K-90.  However, Hinrichs teaches a wound dressing that is prepared using commercially available k90 PVP (molecular weight 360,000) and other components.  (Hinrichs, 287, Abstract; 288, Materials; 289, PVP Content of the Membranes).  Hinrichs is analogous art because it is directed to the same field of endeavor as the claimed invention, namely compositions for treating wounds.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the commercially available Id. 294, paragraph bridging columns one and two).  Bjork further indicates that PVP was known to give “[p]ore enhancing effects” in similar contexts.  (Id.).  Hinrichs indicates that the pore structure of a wound dressing is important because an optimal pore structure can “prevent bacterial penetration and rapid dehydration of the wound surface but allow[] the passage of wound exudate.”  (Id. 288, first column, second full paragraph).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

Claims 57-68 and 70-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of US Pat. 10,137,222.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 57: Claim 1 of the ’222 patent teaches a method of forming a hydrogel.  The first recited step in the method is forming an aqueous solution containing “fibrinogen, fibrin-forming enzyme, and a fibrin hydrogel forming salt; wherein the fibrin hydrogel forming salt has a concentration greater than or equal to the threshold concentration to form a fibrin hydrogel.”  The fibrinogen and fibrin-forming enzyme of the ’222 patent read on the claimed “precursor thereof” (of the fibrin hydrogel).  The fibrin hydrogel forming salt of the ’222 patent reads on this limitation in claim 57.  Claim 1 of the ’222 patent further teaches that the method includes the step of “reducing the salt concentration below the threshold concentration to form a fibrin hydrogel.”  This step reads on the “reducing” step of claim 57.
Claim 1 of ’222 patent does not include the step of combining a non-water carrier, a plasticizer, or a mixture of the plasticizer and non-water carrier with the fibrin hydrogel.  However, claim 4 of the ’222 patent further teaches that the fibrinogen solution “further comprises a plasticizer.”  One of ordinary skill would have a reasonable expectation of success in optimizing the amount of this plasticizer to fall within the broad range of claim 57 (0.1 to 50 wt.-%).  Thus, the difference between the claimed method and the method of the ’222 patent claims is that the claimed method requires that the plasticizer be combined with the fibrin hydrogel rather than a precursor to that hydrogel (i.e., a fibrinogen mixture).  However, the selection of any order of mixing components is In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); see MPEP § 2144.04(IV).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have mixed the plasticizer of the ’222 patent claims with the fibrin hydrogel of the ’222 patent claims, and the motivation to have done so would have been that a person having ordinary skill in the art would have expected the resulting product to have substantially similar properties as the product taught expressly by the reference (i.e., a product formed by combining the plasticizer with fibrinogen and then forming the fibrin hydrogel).
Considering Claim 58-68 and 70-73: The claims of the ’222 patent teach or suggest the limitations of present dependent claims 58-68 and 70-73.
Citation of Relevant Prior Art
The following prior art made of record by applicant but not relied upon by the examiner is considered pertinent to applicant's disclosure for the following reasons. US 2001/0025154 (“Rapp”) teaches a method of producing a fibrin clot by dialyzing fibrinogen and sodium citrate, mixing the dialysate with glycerol, adding thrombin to form a fibrin clot, and freeze-drying the clot.  (Rapp, ¶ 22).  Rapp does not discuss a threshold concentration of a salt or teach a step of reducing a salt concentration below this threshold after providing the fibrinogen with a salt concentration greater than or equal to this threshold.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767